Citation Nr: 1016899	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Veteran seeks service connection for a bilateral hearing 
loss disability.  

The service records show that the Veteran served in an 
artillery unit and he was exposed to the firing of 105 and 
155 Howitzers.  

On VA examination in August 2007, an audiogram showed that 
the puretone thresholds in decibels at the tested frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear 
were 25, 25, 25, 30, and 40, respectively; and in the LEFT 
ear 30, 20, 25, and 25, respectively.  The puretone threshold 
average in the right ear was 30 and the average in the left 
ear was 24.  Speech discrimination in the right ear was 96 
percent and 80 percent in the left ear.  The VA examiner 
concluded the Veteran had normal hearing.



Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In this instance, the Veteran meets § 3.385 with 40 decibels 
at the frequency of 4,000 Hertz in the right ear and a speech 
recognition score of 80 in the left ear.

As the evidence in the record is insufficient to determine 
whether the Veteran has a current bilateral hearing loss 
disability related to active duty, further evidentiary 
development is required under the duty to assist.  38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological 
examination by a different VA examiner 
to clarify whether the Veteran has a 
bilateral hearing loss disability under 
38 C.F.R. § 3.385 and, if so, whether 
it is at least as likely as not that 
the current bilateral hearing loss 
disability is consistent with the 
Veteran's noise exposure to artillery 
fire in service.

The examiner is also asked to comment 
on the Veteran's post-service noise 
exposure as related by the Veteran and 
the opinion, dated in November 2009, of 
a private audiologist.  

In formulating the opinion, the 
examiner is asked to consider the 
medical literature as it relates to the 
question posed. 




Also, the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought is denied, provide 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


